DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/13/2022 and 12/16/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 7 and 11 are objected to because of the following informalities:  
Claim(s) 7 and 11 recite a term “the pulse output module”. The Examiner suggests amending the phrase to recite “the pulse signal output module” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 11 recite a limitation "the correcting condition" in a phrase “not to satisfy the correcting condition”.  There is lack of antecedent basis for this limitation in the claim(s). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al. (US 20190012959; hereinafter WANG) in view of Jang et al. (US 9990873).
Regarding claim 1, WANG teaches in figure(s) 1-5 a detecting method of a liquid crystal display panel, comprising steps of: 
a detecting module (abnormality identification unit 101/100; figs. 1,6) in real time detecting a waveform of a pulse detecting signal (power VDD & image display data SDA AND O** DATA voltage waveform signals from signal generator 200; figs. 1, 3-4, 6) inputted into the liquid crystal display panel (display panel 300), and providing a feedback (para. 48; VDD, SDA AND O** DATA signals between 200 [Wingdings font/0xE0] 101/100, 300 and 101/100 [Wingdings font/0xE0] 102; fig. 5) of the waveform of the pulse detecting signal to a pulse output module (signal compensating unit 102); 

    PNG
    media_image1.png
    304
    327
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    601
    337
    media_image2.png
    Greyscale

obtaining a characteristic parameter (para. 38 – acquired frequency or peak and valley of the signal; figs. 3-4) of the waveform of the pulse detecting signal by the pulse output module (102); 
(clm. 7 - standard frequency or standard peak and valley of the signal; para. 39 - Abnormalities of the waveform of the low-voltage differential signaling signal include at least one of the followings: the frequency of the waveform of the low-voltage differential signaling signal is not within a standard frequency range; the peak value of the waveform value of the low-voltage differential signaling signal is not within a standard peak value range; and the valley value of the waveform value of the low-voltage differential signaling signal is not within a standard valley value range. The standard frequency range, the standard peak value range and the standard valley value range may be set in advance in accordance with the practical need) to determine whether the waveform of the pulse detecting signal is deformed (para. 38 - If any of the frequency as well as a peak value and a valley value of a waveform value of the LVDS signal is not within a certain range, it means that there is an abnormality which may probably be caused by an abnormality of an element of the signal generator or an abnormality of a signal transmission line); 
determining whether the pulse detecting signal (VDD, SDA AND O** DATA; figs. 3-4) is satisfied a correcting condition if the waveform of the pulse detecting signal is determined to be deformed (determine if signal correction or compensation is needed in step 510 in fig. 5); and 
correcting (performing signal compensation step 520 in fig. 5) the pulse detecting signal (VDD, SDA AND O** DATA; figs. 3-4) by the pulse output module (102) if the pulse detecting signal is determined to be satisfied the correcting condition (signal requiring compensation), and inputting a corrected pulse detecting signal (compensated signals) to the liquid crystal display panel (300) to detect the liquid crystal display panel (display detection interpreted from para. 33 - abnormal power source signal is generated for the liquid crystal display device, an abnormal voltage may be applied to the electrode… such defects as ghost image and grayscale abnormality may occur; para. 19 - performing the signal compensation on the display panel incudes sending an instruction for enabling a BIST mode to the display panel).
WANG does not teach explicitly to detect the liquid crystal display panel.
However, Jang teaches in figure(s) 1-13 to detect the liquid crystal display panel (defects of display 110 in fig.3 with pulse detection signal vdata in fig. 4; col. 7 lines 35-45 :- a fan-out line that is resistance defective (e.g., having a defective resistance) from among the fan-out lines FOL1 through FOLm. Accordingly, pixels in a column including a data line coupled to a fan-out line having a resistance defect have a vertical line defect and a luminance difference corresponding to a voltage difference (ΔV=V2−Vr) compared to pixels in adjacent columns; figs. 3-6) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG by having to detect the liquid crystal display panel as taught by Jang in order to extend use of Wang’s method for detection of adjacent lcd defects as evidenced by "A display apparatus includes: a wire test unit for applying a wire test signal to the plurality of data lines through a plurality of fan-out lines respectively connected to one end of each of the plurality of data lines … detecting a defective fan-out line connected to a data line of the plurality of data lines corresponding to a column of pixels emitting light having a luminance higher than a luminance of adjacent columns from among the plurality of pixels" (abstract of Jang).

Regarding claim 2, WANG teaches in figure(s) 1-5 a detecting method of a liquid crystal display panel, comprising steps of: 
a detecting module (abnormality identification unit 101/100; figs. 1,6) in real time detecting a waveform of a pulse detecting signal (power vdd & image display data SDA AND O** DATA voltage waveform signals from signal generator 200; figs. 1, 3-4, 6) inputted into the liquid crystal display panel (display panel 300), and providing a feedback (VDD, SDA AND O** DATA signals between 200 [Wingdings font/0xE0] 101/100, 300 and 101/100 [Wingdings font/0xE0] 102; fig. 5) of the waveform of the pulse detecting signal to a pulse output module (signal compensating unit 102); 
determining whether the waveform of the pulse detecting signal (VDD, SDA AND O** DATA; figs. 3-4) is deformed by the pulse output module (para. 38 - If any of the frequency as well as a peak value and a valley value of a waveform value of the LVDS signal is not within a certain range, it means that there is an abnormality which may probably be caused by an abnormality of an element of the signal generator or an abnormality of a signal transmission line); and 
correcting (performing signal compensation step 520 in fig. 5) the pulse detecting signal (VDD, SDA AND O** DATA; figs. 3-4) by the pulse output module (102) if the pulse detecting signal is determined to be deformed, and inputting a corrected pulse detecting signal (compensated signals) to the liquid crystal display panel (300) to detect the liquid crystal display panel (display detection interpreted from para. 33 - abnormal power source signal is generated for the liquid crystal display device, an abnormal voltage may be applied to the electrode… such defects as ghost image and grayscale abnormality may occur; para. 19 - performing the signal compensation on the display panel incudes sending an instruction for enabling a BIST mode to the display panel).
WANG does not teach explicitly to detect the liquid crystal display panel.
However, Jang teaches in figure(s) 1-13 to detect the liquid crystal display panel (defects of display 110 in fig.3 with pulse detection signal vdata in fig. 4; col. 7 lines 35-45 :- a fan-out line that is resistance defective (e.g., having a defective resistance) from among the fan-out lines FOL1 through FOLm. Accordingly, pixels in a column including a data line coupled to a fan-out line having a resistance defect have a vertical line defect and a luminance difference corresponding to a voltage difference (ΔV=V2−Vr) compared to pixels in adjacent columns; figs. 3-6) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG by having to detect the liquid crystal display panel as taught by Jang in order to extend use of Wang’s method for detection of adjacent lcd defects as evidenced by "A display apparatus includes: a wire test unit for applying a wire test signal to the plurality of data lines through a plurality of fan-out lines respectively connected to one end of each of the plurality of data lines … detecting a defective fan-out line connected to a data line of the plurality of data lines corresponding to a column of pixels emitting light having a luminance higher than a luminance of adjacent columns from among the plurality of pixels" (abstract of Jang).

Regarding claim 3, WANG teaches in figure(s) 1-5 the detecting method of the liquid crystal display panel according to claim 2, wherein the step of determining whether the waveform of the pulse detecting signal is deformed by the pulse output module, comprises steps of obtaining a characteristic parameter (para. 38 – acquired frequency or peak and valley of the signal; figs. 3-4) of the waveform of the pulse detecting signal by the pulse output module (102); and comparing the characteristic parameter with a characteristic parameter of a predetermined waveform (clm. 7 - standard frequency or peak and valley of the signal; para. 39 - Abnormalities of the waveform of the low-voltage differential signaling signal include at least one of the followings: the frequency of the waveform of the low-voltage differential signaling signal is not within a standard frequency range; the peak value of the waveform value of the low-voltage differential signaling signal is not within a standard peak value range; and the valley value of the waveform value of the low-voltage differential signaling signal is not within a standard valley value range. The standard frequency range, the standard peak value range and the standard valley value range may be set in advance in accordance with the practical need) to determine whether the waveform of the pulse detecting signal is deformed (para. 38 - If any of the frequency as well as a peak value and a valley value of a waveform value of the LVDS signal is not within a certain range, it means that there is an abnormality which may probably be caused by an abnormality of an element of the signal generator or an abnormality of a signal transmission line).

Regarding claim 4, WANG teaches in figure(s) 1-5 the detecting method of the liquid crystal display panel according to claim 3 wherein the characteristic parameter of (para. 11 - a peak value of a waveform value of the low-voltage differential signal is not within a standard peak value range; and that a valley value of the waveform value of the low-voltage differential signal is not within a standard valley value range), a rise time of the pulse detecting signal, a fall time of the pulse detecting signal, a pulse width of the pulse detecting signal, and a repeating period (para. 11 - a frequency of the waveform of the low-voltage differential signal is not within a standard frequency range) of the pulse detecting signal.

Regarding claim 5, WANG teaches in figure(s) 1-5 the detecting method of the liquid crystal display panel according to claim 4, wherein the step of correcting the pulse detecting signal by the pulse output module, comprises steps of obtaining a difference (para. 34 - stable value of the waveform value of the power source signal is not within a standard range) between the characteristic parameter of the waveform of the pulse detecting signal and a characteristic parameter of the predetermined waveform; and correcting the pulse detecting signal according to the difference (performing signal compensation step 520 in fig. 5).

Regarding claim 6, WANG teaches in figure(s) 1-5 the detecting method of the liquid crystal display panel according to claim 2, further comprising following steps before correcting the pulse detecting signal. wherein the steps comprises: determining whether the pulse detecting signal is satisfied a correcting condition (signal requiring compensation); and stopping from outputting the pulse detecting signal and alarming if (clm. 1 - when the waveform of the signal is abnormal, stop outputting the signal to the display panel and send an instruction to the signal compensation unit).

Regarding claim 7, WANG teaches in figure(s) 1-5 a detecting circuit (signal compensator 100; fig. 1) for a liquid crystal display panel (display panel 300), comprising a pulse signal output module (signal compensating unit 102) and a detecting module (abnormality identification unit 101/100; figs. 1,6); 
wherein the pulse signal output module (signal compensating unit 102; figs. 1,6) outputs a pulse detecting signal (power VDD & image display data SDA AND O** DATA voltage waveform signals from signal generator 200; figs. 1, 3-4, 6) configured to detect the liquid crystal display panel (display panel 300), the detecting module (abnormality identification unit 101/100; figs. 1,6) is configured to detect a waveform of the pulse detecting signal (VDD, SDA AND O** DATA; figs. 3-4) in real time and configured to provide a feedback (para. 48; VDD, SDA AND O** DATA signals between 200 [Wingdings font/0xE0] 101/100, 300 and 101/100 [Wingdings font/0xE0] 102; fig. 5) of the waveform to the pulse signal output module (102/100). and the pulse output module is configured to correct the pulse detecting signal if the waveform of the pulse detecting signal is determined to be deformed (determine if signal correction or compensation is needed in step 510 and correcting signal step 520 in fig. 5) and configured to input a corrected pulse detecting signal (corrected/compensated VDD, SDA, O** out signals from 100 to 300 in figs. 6) to the liquid crystal display panel (300) to detect the liquid crystal display panel (display detection interpreted from para. 33 - abnormal power source signal is generated for the liquid crystal display device, an abnormal voltage may be applied to the electrode… such defects as ghost image and grayscale abnormality may occur; para. 19 - performing the signal compensation on the display panel incudes sending an instruction for enabling a BIST mode to the display panel).
WANG does not teach explicitly to detect the liquid crystal display panel.
However, Jang teaches in figure(s) 1-13 to detect the liquid crystal display panel (defects of display 110 in fig.3 with pulse detection signal vdata in fig. 4; col. 7 lines 35-45 :- a fan-out line that is resistance defective (e.g., having a defective resistance) from among the fan-out lines FOL1 through FOLm. Accordingly, pixels in a column including a data line coupled to a fan-out line having a resistance defect have a vertical line defect and a luminance difference corresponding to a voltage difference (ΔV=V2−Vr) compared to pixels in adjacent columns; figs. 3-6) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of WANG by having to detect the liquid crystal display panel as taught by Jang in order to extend use of Wang’s method for detection of adjacent lcd defects as evidenced by "A display apparatus includes: a wire test unit for applying a wire test signal to the plurality of data lines through a plurality of fan-out lines respectively connected to one end of each of the plurality of data lines … detecting a defective fan-out line connected to a data line of the plurality of data lines corresponding to a column of pixels emitting light having a luminance higher than a luminance of adjacent columns from among the plurality of pixels" (abstract of Jang).

Regarding claim 8, WANG teaches in figure(s) 1-5 the detecting circuit for the liquid crystal display panel according to claim 7, wherein the pulse output module is further configured to obtain a characteristic parameter (para. 38 – acquired frequency or peak and valley of the signal; figs. 3-4) of the waveform of the pulse detecting signal and configured to compare the characteristic parameter with a characteristic parameter of a predetermined waveform (clm. 7 - standard frequency or peak and valley of the signal; para. 39 - Abnormalities of the waveform of the low-voltage differential signaling signal include at least one of the followings: the frequency of the waveform of the low-voltage differential signaling signal is not within a standard frequency range; the peak value of the waveform value of the low-voltage differential signaling signal is not within a standard peak value range; and the valley value of the waveform value of the low-voltage differential signaling signal is not within a standard valley value range. The standard frequency range, the standard peak value range and the standard valley value range may be set in advance in accordance with the practical need) to determine whether the waveform of the pulse detecting signal is deformed (para. 38 - If any of the frequency as well as a peak value and a valley value of a waveform value of the LVDS signal is not within a certain range, it means that there is an abnormality which may probably be caused by an abnormality of an element of the signal generator or an abnormality of a signal transmission line).

Regarding claim 9, WANG teaches in figure(s) 1-5 the detecting circuit for the liquid crystal display panel according to claim 8, wherein the characteristic parameter of the waveform of the pulse detecting signal comprises at least one of an amplitude of the (para. 11 - a peak value of a waveform value of the low-voltage differential signal is not within a standard peak value range; and that a valley value of the waveform value of the low-voltage differential signal is not within a standard valley value range), a rise time of the pulse detecting signal, a fall time of the pulse detecting signal. a pulse width of the pulse detecting signal, and a repeating period (para. 11 - a frequency of the waveform of the low-voltage differential signal is not within a standard frequency range) of the pulse detecting signal.

Regarding claim 10, WANG teaches in figure(s) 1-5 the detecting circuit for the liquid crystal display panel according to claim 9 wherein the pulse signal output module is further configured to obtain a difference (para. 34 - stable value of the waveform value of the power source signal is not within a standard range) between the characteristic parameter of the waveform of the pulse detecting signal and a characteristic parameter of the predetermined waveform and configured to correct the pulse detecting signal according to the difference (performing signal compensation step 520 in fig. 5).

Regarding claim 11, WANG teaches in figure(s) 1-5 the detecting circuit for the liquid crystal display panel according to claim 7 wherein the pulse output module is further configured to stop from outputting the pulse detecting signal and configured to alarm if the pulse detecting signal is determined not to satisfy the correcting condition (clm. 1 - when the waveform of the signal is abnormal, stop outputting the signal to the display panel and send an instruction to the signal compensation unit; para. 10 - compensation unit is configured to send an instruction for enabling a built-in self-test (BIST) mode to the display panel).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  See the List of References cited in the US PT0-892. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868